Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/22 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/7/22 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant's representative on 8/31/22.
The application has been amended as follows: 


Claim 1. (AMEND) A display device comprising:
at least two display panels being at least partly flexible, each two of the at least two display panels being provided adjacent to one another and having a light-transmitting layer therebetween, such that the light-transmitting layer is in contact with a bottom surface of one of the at least two display panels and a top surface of an other one of the at least two display panels;
wherein, each one of the at least two display panels includes:
a display region adjacent to a light-transmitting region and a light-blocking region, such that the light-transmitting layer of the one of the at least two display panels overlaps the display region of the other one of the at least two display panels, and the light-blocking layer of the other one of the at least two display panels is overlapped by the display region of the one of the at least two display panels, wherein the display region has a function of performing display for the one of the at least two display panels, the light-transmitting region has a function of transmitting visible light from the other one of the at least two display panels, and the light-blocking region has a function of blocking visible light from the one of the at least two display panels; and
a flexible printed circuit in contact with and electrically connected to the each one of the at least two display panels; and
wherein at least one of the at least two display panels is bent in the display region, the light-transmitting region or the light-blocking region thereof.

















Claim 2. (CANCEL) 
Claim 3. (CANCEL)
Claim 4. (CANCEL)
Claim 5. (AMEND) The display device according to claim 1, transmitting material having a transmittance with respect to light in a wavelength range of 450 nm to 700 nm of 90 % or more.
Claim 7. (AMEND) The display device according to claim 5, wherein the light- transmitting layer is detachably in contact with at least one of the at least two display panels. 
Claim 12. (CANCEL)
Claim 13. (CANCEL)
Claim 14. (CANCEL)
Claim 15. (CANCEL)
Claim 16. (CANCEL)
Claim 17. (CANCEL)
Claim 18. (CANCEL)
Claim 19. (CANCEL)
Claim 20. (NEW) The display device according to claim 1, wherein the light-transmitting layer comprises a base material, an attachment layer and an anchor layer between the base material and the attachment layer, wherein the anchor layer has a function of smoothing a surface of the attachment layer.
Allowable Subject Matter
Claims 1, 5-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, inter alia, a display device comprising at least two display panels being at least partly flexible, each two of the at least two display panels being provided adjacent to one another and each one of the at least two display panels includes a display region adjacent to a light-transmitting region and a light-blocking region, such that the light-transmitting layer of the one of the at least two display panels overlaps the display region of the other one of the at least two display panels, and the light-blocking layer of the other one of the at least two display panels is overlapped by the display region of the one of the at least two display panels, wherein the light-transmitting region has a function of transmitting visible light from the other one of the at least two display panels, and the light-blocking region has a function of blocking visible light from the one of the at least two display panels.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875